LILES, WOODIE A. (Retired), Associate Judge.
Sua sponte, we dismiss this appeal because the order for which review is sought is not a final order or an appealable interlocutory order.
GAF Corporation appeals from an order dismissing, with prejudice, Counts I through V of its third-party complaint against W. R. Grace & Co. The gravamen of these counts is that GAF is entitled to indemnity from Grace for any judgment that may be rendered against GAF and for the School Board of Columbia County, the original plaintiff. The subject order also dismisses, without prejudice, GAF’s claim for subrogation against Grace set (forth in Count VI of the third-party complaint. The factual circumstances underlying Counts I through V and Count VI are the same.
Piecemeal appeals are not permitted where the claims are interrelated and involve the same transaction and the same parties in the suit. S. L. T. Warehouse Co. v. Webb, 304 So.2d 97 (Fla.1974). The only exception to this rule is found where the count or counts dismissed constitute a separate and distinct cause of action which is not interdependent with the other pleaded claims. Mendez v. West Flagler Family Association, Inc., 303 So.2d 1 (Fla.1974). Although Counts I through V are based on a different legal theory (indemnification) than is the count which remains (subrogation), they are based on the same factual background. Accordingly, under these circumstances, the subject order is not a final order and is not appealable. See Venezia A., Inc. v. Askew, 314 So.2d 254 (Fla. 1st DCA 1975), cert. denied, 333 So.2d 465 (1976).
*188Appeal DISMISSED without prejudice to an appeal following final judgment.
ROBERT P. SMITH, Jr., and THOMPSON, JJ., concur.